Phyllis Rich v. Jack Seeley















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-400-CV

IN THE INTEREST OF D.J., A CHILD

 

From the 19th District Court
McLennan County, Texas
Trial Court # 99-1747-1
                                                                                                                
                                                                                                         
O P I N I O N
                                                                                                                

      The Texas Department of Protective and Regulatory Services filed suit to be designated as the
managing conservator of D.J., the child the subject of this suit.  DPRS’s petition names Robert
Cobbs as D.J.’s alleged biological father and another man as D.J.’s presumed father.  Cobbs filed
a statement of paternity and sought an adjudication of his parental status.  As part of a decree
naming DPRS as D.J.’s permanent managing conservator, the court dismissed Cobbs’s claim. 
Cobbs appealed.
      The clerk’s record was filed in this Court on May 24, 2001.  No reporter’s record has been
filed because Cobbs failed to pay or make arrangements to pay the reporter’s fee for preparation
of the record.  Accordingly, we notified Cobbs by letter dated September 20, 2001 that his case
would be submitted on the clerk’s record alone and his brief was due in thirty days.  To date, no
appellant’s brief has been filed.  See Tex. R. App. P. 38.6(a).  
      Rule of Appellate Procedure 38.8(a)(1) provides that if an appellant fails to timely file his
brief, the Court may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      More than thirty days have passed since Cobbs’s brief was due.  We notified him of this
defect by letter dated December 31, 2001.  Id. 42.3, 44.3.  He has not responded to our letter. 
Id. 42.3, 38.8(a)(1).  Therefore, this appeal is dismissed for want of prosecution.  Id. 38.8(a)(1).
 
                                                                         PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed February 20, 2002
Do not publish
[CV06]